73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
George W. GANTT, Plaintiff-Appellant,v.PRISON HEALTH SYSTEMS;  John Doe--1, P.A.;  John Doe--2,P.A.;  Anderson, P.A.;  Rieley, M.T. Supervisor;  W.Meadows, Director;  Allied Health, Incorporated;  Mundy,Medical Director;  Moss, Employee of the United StatesParole Commission, P.A.;  Wilson, P.A.;  Anderson, P.A.;  E.Robinson, Medical Technician Supervisor;  Tanya Nichols;Robbins, Medical Technician, Defendants-Appellees.
No. 95-7237.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1995.Decided Jan. 4, 1996.

George W. Gantt, Appellant Pro Se.
Joseph Barry Chazen, Steven R. Smith, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, Riverdale, Maryland;  Daniel Karp, ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for Appellees.
Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motion filed under Fed.R.Civ.P. 60(b).  Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellant failed to object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).  Appellant has waived appellate review by failing to file objections after receiving proper notice.  Accordingly, we affirm the judgment of the district court.  Further, because we find no abuse of discretion in the district court's denial of Appellant's Rule 60(b) motion, we affirm.  Gantt v. Prison Health Systems, No. CA-93-828-PJM (D. Md. July 14, 1995;  July 28, 1995).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED